DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/20 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0150746 submitted by IDS) in view of Helfmann et al (US 2017/0108433).
Regarding claims 1 and 13; Kim discloses a bio-information measuring sensor and method (100 @ figure 1) comprising: 
a pressure sensor (120 @ figures 1 and 2A) configured to obtain a contact pressure between an object (OBJ @ figure 2A) and an optical sensor (optical module 110 @ figure 1 and 2A); 
the optical sensor (optical module 110 @ figure 1 and 2A and paragraph [0043]: e.g., optical module 110 may include a light source 111, which emits light, e.g., an optical signal, onto or toward an object OBJ, and a detector 112, e.g., a hardware component such as a sensor, which detects light reflected or scattered from the object OBJ) configured to, based on the obtained contact pressure exceeding a set threshold pressure, emit a first light of a first wavelength to the object (paragraph [0043]: e.g., a light source 111, which emits light, e.g., an optical signal, onto or toward an object OBJ), and to receive the first light reflected or scattered from the object (paragraph [0043]: e.g., a detector 112, e.g., a hardware component such as a sensor, which detects light reflected or scattered from the object OBJ); and 
a processor (130 @ figure 1) configured to determine a contact portion of the object (OBJ @ figure 2A) in contact with the optical sensor (120 @ figures 1 and 2A), set a threshold pressure (figure 4), among different threshold pressures, according to the determined contact portion (paragraph [0068]: e.g., the processor 130 may compare a pressure measurement value at each measurement time with a pressure value at a reference time to obtain a difference therebetween; and may determine a time when the difference between the pressure values exceeds a threshold value to be an event occurrence time. In this case, the reference time may be a predetermined time, such as an initial measurement time, a time immediately before a time of determining whether an event occurs, and the like) and determine the measuring bio-information value based on the received first light of the optical sensor (110 @ figures 1 and 2A and paragraph [0002]-[0003]: e.g., A general bio-information measuring device is composed of a light source, which emits light onto an object, and a detector which detects light reflected or scattered from the object, and measures an in vivo component, such as blood glucose, cholesterol, calories, and the like, by skin near-infrared absorption spectrum analysis or Raman scattering analysis). See figures 1-10
Kim discloses all of feature of claimed invention except for an antioxidant sensor for determining an antioxidant value based on the received first light. However, Halfmann et al teaches that it is known in the art to provide an antioxidant sensor (figure 5 and paragraph [0177]: e.g., Antioxidant Sensor: An exemplary embodiment for the sensor for detecting substances with anti-oxidant activity in the skin, in particular beta-carotin and lycopin, is shown in FIG. 5) for determining an antioxidant value (paragraphs [0130]-[0132]: e.g., different distances between the radiation source and the radiation detector can be analyzed separately and thus for example a carotinoid content (antioxidant value) can be determined for the epidermis at small distances in the range of 0.5 mm to 4 mm and for the dermis at greater distances of 2 mm to 8 mm) based on the received first light of a photodiode (PD1-PD4 @ figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine bio-information measuring sensor and method of Kim with antioxidant sensor for determining an antioxidant value based on the received first light as taught by Halfmann et al for the purpose of improving a high sensitivity of the sensor for detecting direct contact between a spatially resolving sensor and the biological tissue or substance mixtures.
Regarding claims 2 and 14; Kim discloses the processor (130 @ figures 1 and 5-6) is further configured to control operation to guide a user (510, 520, 620 @ figure 6) such that the contact pressure between the object (OBJ @ figure 2A) and the optical sensor (110 @ figures 1, 2A, 6) exceeds the set threshold pressure (paragraph [0068]: e.g., a pressure value at the time of determination t.sub.3 and a pressure value at the reference time t.sub.2 exceeds a threshold value, the processor 130 may determine the time of determination t.sub.3 to be an event occurrence time).  
Regarding claims 3 and 15; Kim discloses the processor (130 @ figures 1 and 5-6) is further configured to, based on the obtained contact pressure being less than or equal to the set threshold pressure (figure 8 and paragraphs [0108]-[0110]: e.g., the bio-information measuring apparatus 500 may calculate a difference between pressure values measured by a plurality of pressure sensors, and if the calculated difference between the pressure values exceeds a threshold value, the bio-information measuring apparatus 500 may determine that the state of contact is not normal… Next, based on the determination in operation 813, if the state of contact is normal, the bio-information measuring apparatus 500 may control the optical module to emit light onto or toward an object, and may detect the reflected or scattered light coming from the object), adjust at least one of a quantity of light and a flickering speed of the optical sensor (paragraphs 0081]-[0083]: e.g., Upon determining that the state of contact is not normal, the processor 130 may generate warning information, in which the warning information may include haptic information such as a voice signal indicating an abnormal contact state, vibration, tactility, and the like. Further, the warning information may include visual information which displays a figure being turned on in red color on a display).  
Regarding claims 4 and 16; Kim discloses the processor is further configured to, based on the obtained contact pressure being less than or equal to the set threshold pressure (figures 4C and 8 and paragraphs [0108]-[0110]), output information indicating that the contact pressure (paragraph [0053]: e.g., the pressure sensor 120 may continuously measure pressure between the optical module 110 and the object while the optical module 110 operates for measuring bio-information. In this case, the pressure sensor 120 may include a force sensor which measures contact pressure of the optical module and the object when measuring bio-information) between the object (OBJ @ figure 2A) and the optical sensor (110 @ figure 2A) is to be increased.  
Regarding claims 5 and 17; Kim discloses the first wavelength is included in an absorption band of an antioxidant substance (paragraphs [0130]-[0132]: e.g., the antioxidants can be analyzed separately for different subclasses, by selecting respective radiation source for each subclass so that it's mean wavelength corresponds to the wavelength of an absorption maximum of the subclass of the antioxidants).  
Regarding claim 6; Kim discloses all of feature of claimed invention except for the first wavelength is a blue wavelength. However, Halfmann et al teaches that it is known in the art to provide the first wavelength is a blue wavelength (paragraph [0228]: e.g., the blue wavelength range (400-520 nm) at least two wavelengths or wavelength ranges are selected without increased blood absorption and for the melanin correction or measurement a wavelength in the blue wavelength range is sufficient). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine bio-information measuring sensor and method of Kim with limitation above as taught by Halfmann et al for the purpose of improving a high sensitivity of the sensor for detecting direct contact between a spatially resolving sensor and the biological tissue or substance mixtures.
Regarding claims 7 and 18; Kim discloses the processor (130 @ figures 1 and 5-6) is further configured to control to inquire a user (510, 620 @ figures 5-6) about the contact portion of the object (OBJ @ figure 2A) and determine the contact portion of the object (OBJ @ figure 2A) based on a response from the user (510, 620 @ figures 5-6).  
Regarding claims 8 and 19; Kim discloses all of feature of claimed invention except for the optical sensor is further configured to emit a second light of a second wavelength and a third light of a third wavelength to the object, and receive the second light and the third light reflected or scattered from the object; and the processor is further configured to obtain a hemoglobin index based on the received second light and the received third light, and determine the contact portion of the object based on the obtained hemoglobin index.  However, Halfmann et al teaches that it is known in the art to provide the optical sensor (figure 5 and paragraph [0177]: e.g., the sensor includes six radiation sources each constructed as a chip-LED with 300 μm side length, with the average wavelengths 405 nm, 435 nm, 470 nm, 500 nm, 525 nm, 700 nm and six chip-photodiodes) is further configured to emit a second light of a second wavelength (LED 2 @ figure 5) and a third light of a third wavelength (LED 3 @ figure 5) to the object (skin @ figure 10), and receive the second light and the third light reflected or scattered from the object (skin @ figure 10) by photodiodes (PD1-PD4 @ figure 5); and the processor (paragraph [0195]: e.g., microprocessor or monitor PD @ figure 5) is further configured to obtain a hemoglobin index based on the received second light and the received third light, and determine the contact portion of the object based on the obtained hemoglobin index (paragraphs [0142] and [0177]: e.g., the target substance to be measured is hemoglobin and oxygenated hemoglobin and hematocrit in the blood in an extra corporal blood circulation during dialysis or the apheresis of blood or a different situation in which a portion of the blood is situated in a tube system or a cuvette as measuring site). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine bio-information measuring sensor and method of Kim with limitation above as taught by Halfmann et al for the purpose of improving a high sensitivity of the sensor for detecting direct contact between a spatially resolving sensor and the biological tissue or substance mixtures.
Regarding claims 9-10 and 20; Kim discloses all of feature of claimed invention except for the second wavelength is included in an absorption band of hemoglobin; and the third wavelength is different from the second wavelength, wherein the third wavelength is a blue wavelength, the green wavelength, or a red wavelength and the second wavelength is a green wavelength. However, Halfmann et al teaches that it is known in the art to provide the second wavelength (LED 2 @ figures 15 and 11) is included in an absorption band of hemoglobin (paragraph [0227]: e.g., a sensor for detecting bilirubin in the skin is shown in FIG. 11. The main interfering variables are hemoglobin or blood and melanin. With this the sensor can also be used for determining the melanin content in the skin); and the third wavelength (LED 3 @ figures 5 and 11) is different from the second wavelength (LED 2 @ figures 5 and 11 and paragraph [0227]: e.g., The sensor includes six radiation sources each constructed as a chip-LED with 300 μm side length, with the average wavelengths 430 nm, 450 nm, 470 nm, 500 nm, 630 nm 700 nm ), wherein the third wavelength is a blue wavelength, the green wavelength, or a red wavelength and the second wavelength is a green wavelength (paragraph [0228]: e.g., bilirubin in the blue wavelength range (400-520 nm) at least two wavelengths or wavelength ranges are selected without increased blood absorption and for the melanin correction or measurement a wavelength in the blue wavelength range is sufficient (further roes to be included is advantageous), but on the other hand at least one wavelength in the red spectral range (600-780 nm) without increased blood or water absorption is provided).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine bio-information measuring sensor and method of Kim with limitation above as taught by Halfmann et al for the purpose of improving a high sensitivity of the sensor for detecting direct contact between a spatially resolving sensor and the biological tissue or substance mixtures.
Regarding claims 12 and 22; Kim discloses all of feature of claimed invention except for the processor is further configured to determine the contact portion of the object based on a value of the hemoglobin index. However, Halfmann et al teaches that it is known in the art to provide the processor (monitor PD @ figures 5 and 11) is further configured to determine the contact portion of the object (skin @ figure 10) based on a value of the hemoglobin index (paragraph [0142]: e.g., the target substance to be measured is hemoglobin and oxygenated hemoglobin and hematocrit in the blood in an extra corporal blood circulation during dialysis or the apheresis of blood or a different situation in which a portion of the blood is situated in a tube system or a cuvette as measuring site). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine bio-information measuring sensor and method of Kim with limitation above as taught by Halfmann et al for the purpose of improving a high sensitivity of the sensor for detecting direct contact between a spatially resolving sensor and the biological tissue or substance mixtures.




Allowable Subject Matter
Claims 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious an antioxidant sensor and method of obtaining an antioxidant value comprising all the specific elements with the specific combination including the processor is further configured to obtain a hemoglobin signal based on the received second light, obtain a preprocessing signal based on the received third light, normalize the obtained hemoglobin signal by using the preprocessing signal, and obtain the normalized hemoglobin signal as the hemoglobin index in set forth of claims 11 and 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Yun et al (US 2019/0130156) discloses an electronic device includes a light emitting unit, including a first light emitting element and a second light emitting element; and a plurality of light receiving units disposed in a structure that encloses the light emitting unit.
2) Yamada et al (US 2018/0014758) discloses a technology for measuring biological information and a detection device that generates a first detection signal and a second detection signal used for specification of biological information on blood flow of a measurement site.
3) Ikebe (US 2017/0143210) discloses a biological measurement apparatus and a biological measurement method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 14, 2022


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886